1                                                                                                    O
2
3
4
5
6
7
8
                            United States District Court
9
                            Central District of California
10
11   CARLOS MARQUEZ, an individual and                  Case № 2:19-cv-02667-ODW (ASx)
     on behalf of all others similarly situated,
12
                          Plaintiff,                    ORDER GRANTING MOTION TO
13
            v.                                          DISMISS [28]
14
15   TOLL GLOBAL FORWARDING (USA)
     INC.; TGF MANAGEMENT GROUP
16   HOLDCO INC.; INSPERITY EXPENSE
     MANAGEMENT, INC.; EDDIE
17   RODRIGUEZ1; and DOES 1 through 50,
     inclusive,
18
                          Defendants.
19
20                                     I.     INTRODUCTION
21          On September 26, 2018, Plaintiff Carlos Marquez initiated this representative
22   action under the Private Attorneys General Act (“PAGA”), California Labor Code
23   section 2698 et seq., against Defendants Toll Global Forwarding (USA) Inc., TGF
24   Management Group Holdco Inc., and Insperity Expense Management, Inc.
25   (collectively, “Defendants”). (Notice of Removal (“NOR”) Ex. B (“Compl.”), ECF
26
     1
27    Plaintiff acknowledged he inadvertently included Eddie Rodriguez as a defendant in the complaint
     caption. The record does not reflect that Rodriguez was ever served and the evidence demonstrates
28   Plaintiff declined to proceed against him. (See Decl. of Eric Hill ISO Removal ¶ 12, Ex. A, ECF
     Nos. 9, 9-1.) As such, Rodriguez is dismissed from this action. See Fed. R. Civ. P. 4(m), 41(a)(1).
 1   No. 1-2.) Defendants move to dismiss. (Mot. Dismiss (“Motion” or “Mot.”), ECF
 2   No. 28.) The matter is fully briefed. (See Opp’n, ECF No. 33; Reply, ECF No. 34.)
 3   For the reasons discussed below, the Court GRANTS the Motion.2
 4                                   II.        BACKGROUND
 5            At the heart of this matter is an employment dispute between Marquez and
 6   Defendants, his former employers.             Defendants provide freighting and logistics
 7   services and operates facilities in California. (First Am. Compl. (“FAC”) ¶¶ 7–9, ECF
 8   No. 27.) Defendants employed Marquez as a non-exempt, hourly-paid truck driver.
 9   (Id. ¶¶ 6, 18.) Marquez alleges Defendants required him and others to “work off the
10   clock,” failed to pay wages due for all hours worked, failed to reimburse him and
11   others for necessary business expenditures, and failed to provide accurate and
12   itemized wage statements. (Id. ¶¶ 7–9, 20–22.)
13            Marquez sued Defendants in two separate actions, the first framed as a putative
14   class action and the second as PAGA only. Marquez filed the putative class action
15   (the “Class Complaint”) first, on February 13, 2018, in Los Angeles County Superior
16   Court.     (Req. Judicial Notice (“RJN”) Ex. 2 (“Class Compl.”), ECF No. 28-3.)3
17   Defendants removed the Class Complaint to this Court and moved to dismiss. (Id.
18   Ex. 3 (“Class NOR”).) On June 28, 2018, the Court granted Defendants’ motion and
19   dismissed Plaintiff’s claims with prejudice.             (Id. Ex. 5 (“Order Granting Mot.
20
21
     2
22     Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
23   3
       The Court grants Defendants’ RJN of several court filings from the class action suit, No. 2:18-cv-
     03054-ODW (ASx), as well as the relevant collective bargaining agreement (“CBA”). (See RJN.)
24
     Marquez does not oppose the RJN and indeed relies on the documents. (See Decl. of George B.
25   Singer ¶¶ 4–5, Exs. A–B, ECF No. 33-1.) The Court may take judicial notice of the court filings and
     other undisputed matters of public record. See Fed. R. Evid. 201(b); United States v. Black,
26   482 F.3d 1035, 1041 (9th Cir. 2007). Further, the Court may properly consider the CBA because it
27   forms the basis for Defendants’ preemption argument, Hall v. Live Nation Worldwide, Inc., 146 F.
     Supp. 3d 1187, 1192–93 (C.D. Cal. 2015), and because its existence and contents are not subject to
28   dispute. However, the Court does not take judicial notice of reasonably disputed facts in these
     documents. See Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001).



                                                      2
 1   Dismiss”).) On August 3, 2018, Marquez appealed to the Ninth Circuit Court of
 2   Appeals. (Id. Ex. 7 (“Notice Appeal”).)
 3         Just over a month later, on September 26, 2018, Marquez filed this PAGA
 4   action in Los Angeles County Superior Court.         (See Compl.)    Defendants again
 5   removed to this Court. (See NOR.) On May 1, 2019, the Court stayed proceedings
 6   related to this PAGA action pending the Ninth Circuit’s disposition of the Class
 7   Complaint appeal. (Order Stay, ECF No. 22.)
 8         On May 6, 2020, the Ninth Circuit issued its decision, affirming judgment in
 9   favor of Defendants and dismissal of Marquez’s Class Complaint in its entirety. (RJN
10   Ex. 8 (“Mem.”).) The parties stipulated to lift the stay in this PAGA action and permit
11   Marquez to amend his complaint, as he conceded the Ninth Circuit’s decision barred
12   several of his claims.    (Stip. Lift Stay & Grant Pl. Leave Am. 2, ECF No. 23
13   (“Plaintiff disagrees with Defendants regarding the application of res judicata/claim
14   preclusion to his PAGA action, but agrees that, by virtue of the Ninth Circuit’s ruling,
15   his PAGA overtime, and meal and rest break, claims are now barred.”).)
16         In his FAC, Marquez asserts four causes of action for PAGA violations: failure
17   to pay minimum wages, (FAC ¶¶ 23–31); failure to reimburse necessary expenditures,
18   (id. ¶¶ 32–41); failure to pay wages due upon termination, (id. ¶¶ 42–49); and failure
19   to provide accurate itemized wage statements, (id. ¶¶ 50–56). Defendants now move
20   to dismiss Marquez’s claims pursuant to Federal Rule of Civil Procedure
21   (“Rule”) 12(b)(6). (See Mot. 4–5.)
22                            III.      LEGAL STANDARD
23         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
24   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
25   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). “To
26   survive a motion to dismiss . . . under Rule 12(b)(6), a complaint generally must
27   satisfy only the minimal notice pleading requirements of Rule 8(a)(2)”—a short and
28   plain statement of the claim. Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003). The




                                                3
 1   “[f]actual allegations must be enough to raise a right to relief above the speculative
 2   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The “complaint must
 3   contain sufficient factual matter, accepted as true, to state a claim to relief that is
 4   plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
 5   marks omitted). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic
 6   recitation of the elements of a cause of action will not do.’” Id. (citing Twombly,
 7   550 U.S. at 555).
 8         Whether a complaint satisfies the plausibility standard is a “context-specific
 9   task that requires the reviewing court to draw on its judicial experience and common
10   sense.” Id. at 679. A court is generally limited to the pleadings, judicially noticeable
11   facts, and documents incorporated by reference in the complaint; it must construe all
12   “factual allegations set forth in the complaint . . . as true and . . . in the light most
13   favorable” to the plaintiff. Lee, 250 F.3d at 679, 688. However, a court need not
14   blindly accept conclusory allegations, unwarranted deductions of fact, and
15   unreasonable inferences.    Sprewell v. Golden State Warriors, 266 F.3d 979, 988
16   (9th Cir. 2001).
17                                IV.       DISCUSSION
18         Defendants argue res judicata, also known as claim preclusion, bars Marquez’s
19   PAGA wage-and-hour claims. (Mot. 5–13.) Res judicata bars lawsuits based on “‘any
20   claims that were raised or could have been raised’ in a prior action.” Stewart v. U.S.
21   Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (emphasis omitted) (quoting Owens v.
22   Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001)). Res judicata
23   applies to bar a suit where there is “(1) an identity of claims; (2) a final judgment on
24   the merits; and (3) identity or privity between parties.” Id. As set forth below, the
25   Court finds that res judicata applies and bars Marquez’s claims.
26   A.    Identity of Claims
27         First, to establish identity of claims, the Court considers, but “do[es] not apply
28   mechanistically,” whether: (1) “the two suits arise out of the same transactional




                                                 4
 1   nucleus of facts”; (2) “rights or interests established in the prior judgment would be
 2   destroyed or impaired by prosecution of the second action”; (3) “the two suits involve
 3   infringement of the same right”; and (4) “substantially the same evidence is presented
 4   in the two actions.” Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir.
 5   2005). The Ninth Circuit has “often held the common nucleus criterion to be outcome
 6   determinative under the first res judicata element.” Id. at 988. A “transaction test” is
 7   used “to determine whether the two suits share a common nucleus of operative fact,”
 8   which asks “whether [the claims] are related to the same set of facts and whether they
 9   could conveniently be tried together.” Id. at 987.
10         Marquez’s PAGA claims arise from the same transactional nucleus of facts as
11   those asserted in the earlier-dismissed Class Complaint; indeed, the factual allegations
12   are nearly indistinguishable. Marquez previously alleged in the Class Complaint that
13   Defendants “required Plaintiff . . . to perform work past the[] scheduled eight
14   (8) hours of work,” for which “Plaintiff . . . [was] not compensated” as “a routine and
15   habitual practice,” such that “Plaintiff . . . work[ed] many hours ‘off the clock.’”
16   (Class Compl. ¶ 22.) Marquez also alleged that “Defendants . . . failed and refused to
17   reimburse Plaintiff . . . for necessary business expenditures.” (Id. ¶ 29.) These same
18   facts are asserted in the PAGA action, as Marquez alleges Defendants “required the
19   Plaintiff . . . to work off the clock without lawful compensation,” and “failed to
20   reimburse Plaintiff . . . for necessary business expenses.” (FAC ¶¶ 20–21.) Any other
21   facts relevant to Marquez’s actions necessarily stem from his employment and relate
22   to his same rights as an employee, thus sharing the same nexus of facts. See Mpoyo,
23   430 F.3d at 987 (“[B]oth sets of [plaintiff’s] claims arise from [the employer’s]
24   conduct while [plaintiff] was an employee and specifically from the events leading to
25   his termination, his claims relate to the same set of facts.”).
26         The remaining factors also demonstrate an identity of claims.         A trial on
27   Marquez’s Class Complaint would require substantially the same evidence as a trial on
28   his PAGA action claims, such that it would be convenient and efficient to consolidate




                                                  5
 1   them.    See Cook v. C.R. England, Inc., No. CV 12-3515-GW (CWx), 2012 WL
 2   2373258, at *7 (C.D. Cal. June 21, 2012) (noting a trial on either action would
 3   “almost assuredly involve an examination of the same practices, the same payroll
 4   records, and the same wage statements”). And Defendants’ freedom from liability,
 5   established in the prior judgment and affirmance on appeal, would be impaired if they
 6   were required to defend against PAGA claims premised on the same rights and facts.
 7           Marquez points to the PAGA expense reimbursement claim and argues that,
 8   because it was not raised in the Class Complaint, identity of claims is lacking.
 9   (Opp’n 3.) But res judicata “bars litigation in a subsequent action of any claims that
10   were raised or could have been raised in the prior action.” Owens, 244 F.3d at 713
11   (emphasis added). The reimbursement claim arises from the same transactional nexus
12   as the claims raised in the Class Complaint, and it could have been raised with them;
13   therefore, if the other res judicata requirements are met, the reimbursement claim will
14   be barred. See Villacres v. ABM Indus. Inc., 189 Cal. App. 4th 562, 569 (2010)
15   (finding PAGA expense reimbursement claim barred by prior wage and hour class
16   action, even though not specifically pleaded in prior action, because it related to the
17   subject matter and issues in the prior action and could have been raised there); Cook,
18   2012 WL 2373258, at *7 (finding minimum wage claim in second action barred
19   because the “nucleus of facts shared by the[] two cases . . . [wa]s irrefutable”).
20           Marquez’s “claims relate to the same set of facts” and thus could have been
21   raised in the Class Complaint, and any trial here would rely on substantially the same
22   evidence related to the same employment rights and liabilities. See Mpoyo, 430 F.3d
23   at 987. Therefore, two suits clearly share an identity of claims. Id.4
24
25
26   4
       Marquez also argues his PAGA claims could not have been raised in the Class Complaint because
27   they were not ripe, as the sixty-five day waiting period following written notice to the Labor and
     Workforce Development Agency (“LWDA”) had not yet run when he filed the Class Complaint.
28   (Opp’n 9); see Cal. Lab. Code § 2699.3(a)(2)(A). As Marquez manufactured this timing barrier in
     selecting his filing dates, he cannot now rely on his own strategic choices to avoid preclusion.



                                                     6
 1   B.    Final Judgment on the Merits
 2         Next, the prior suits must have reached a final judgment on the merits. Stewart,
 3   297 F.3d at 956. “[F]inal judgment on the merits is synonymous with dismissal with
 4   prejudice.”   Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 686
 5   (9th Cir. 2005) (internal quotation marks omitted). It is indisputable that there was a
 6   final judgment on the merits of the Class Complaint—this Court dismissed with
 7   prejudice each of the Class Complaint’s causes of action and the Ninth Circuit
 8   affirmed that judgment. (See generally J.; Mem.)
 9         Despite this, Marquez contends his PAGA claims do not fall under the final
10   judgment umbrella. First, Marquez argues that “[t]he dismissal did not address the
11   reimbursement claim because that claim was not in the Class Action complaint.”
12   (Opp’n 3.)    This argument confuses the relevant burden of the first and second
13   element of res judicata. It is true that “the ‘final judgment’ prong of the res judicata
14   test is claim-specific.”     Hells Canyon, 403 F.3d at 686.           However, while
15   claim-specific, the “doctrine focuses on an identity of claims, specifying that ‘a valid
16   final adjudication of a claim precludes a second action on that claim or any part of
17   it.’” Id. (emphasis added) (quoting Thomas v. Gen. Motors Corp., 522 U.S. 222,
18   233 n.5 (1998)). As stated above, there is an identity of claims here, meaning the
19   PAGA claims fall within the “or any part of it” segment of the rule. See Stewart,
20   297 F.3d at 956 (stating res judicata bars “any claims that were raised or could have
21   been raised in a prior action” where there is a final judgment on the merits (internal
22   quotation marks omitted)).
23         Second, Marquez argues the dismissal of the claim for failure to pay minimum
24   wages was not “on the merits” and was instead due to deficient pleading. (Opp’n 4
25   (quoting Mem. 4 (“The complaint fails to plead sufficiently a claim for unpaid
26   minimum wages.”)).) However, “Supreme Court precedent confirms that a dismissal
27   for failure to state a claim under Rule 12(b)(6) is a ‘judgment on the merits’ to which
28   res judicata applies.” Stewart, 297 F.3d at 957. If courts held otherwise, plaintiffs




                                                7
 1   could file a new action based upon the same transaction of events every time a claim
 2   was dismissed on procedural grounds and there would be no end to litigation.
 3             The Ninth Circuit affirmed this Court’s Order finding that Marquez failed to
 4   state a claim under Rule 12(b)(6); this is a final judgment on the merits.
 5   C.        Identity or Privity Between Parties
 6             Finally, the parties in the current action must be identical to or in privity with
 7   the parties from the prior actions. Stewart, 297 F.3d at 956. Both actions feature
 8   Marquez as Plaintiff and Toll Global Forwarding (USA) Inc., TGF Management
 9   Group Holdco, Inc., and Insperity Expense Management, Inc. as Defendants. (See
10   Compl.; FAC.)
11             Notwithstanding this clear identify of parties, Marquez contends the parties
12   differ.     First, he argues the State is the true interested party in a PAGA action.
13   (Opp’n 7.) While PAGA indeed “empowers or deputizes an aggrieved employee to
14   sue for civil penalties . . . as an alternative to enforcement by the State,” such a suit is
15   only possible “where the State has made an affirmative decision not to pursue the
16   matter.” Villacres, 189 Cal. App. 4th at 592 (first quoting Dunlap v. Superior Court,
17   142 Cal. App. 4th 330, 337 (2006); and then quoting Waisbein v. UBS Fin. Servs. Inc.,
18   No. C-07-2328 MMC, 2007 WL 4287334, at *2 (N.D. Cal. Dec. 5, 2007)). Thus, it is
19   clear that the State is not, as a legal matter, the true plaintiff in a representative PAGA
20   suit. Id.; see also Park v. Finish Line, Inc., No. 07-CV-1093, 2007 WL 9776746, at *3
21   (S.D. Cal. Aug. 30, 2007) (“The State is not named in the suit, and the statute contains
22   no language suggesting the suit is brought on the State’s behalf.”).
23             Second, Marquez argues the group of aggrieved employees are distinct from
24   those in the Class Complaint because the relevant time periods differ. (Opp’n 7.)
25   Neither party cites caselaw relevant to whether the aggrieved employees in a PAGA
26   suit are distinct from any potential class members in a class action premised on the
27   same nexus of facts, but this Court finds no reason to prevent res judicata from
28   applying on that basis. The putative class consisted of those employees affected




                                                    8
 1   within four years prior to filing the Class Complaint (filed February 13, 2018),
 2   whereas the PAGA action encompasses those employees within one year prior to
 3   filing the PAGA notice with the LWDA (filed January 30, 2018). (See id. at 7, 9.) As
 4   the named Plaintiff in both actions, Marquez’s claims are rightfully barred by res
 5   judicata, even if there could be a hypothetical plaintiff in the nether who does not fall
 6   within both actions. To allow Marquez to proceed (i) both individually and as putative
 7   representative in the class action until final judgment, and then, separately, (ii) both
 8   individually and on behalf of aggrieved employees in the PAGA action, is precisely
 9   the type of “second bite at the apple” that res judicata aims to bar. See Park, 2007 WL
10   9776746, at *3. Thus, the required identity of parties is satisfied.
11   D.    Summary
12         As all elements of res judicata are present, Marquez’s claims are barred.
13   Although Defendants also raise arguments based on impermissible claim splitting and
14   preemption, the determination that res judicata applies is dispositive, making it
15   unnecessary to consider other grounds for dismissal. This PAGA suit is merely a
16   second attempt to litigate issues previously determined and Marquez is rightfully
17   barred from attempting to do so. As such, any effort to cure the identified deficiencies
18   would be futile and dismissal with prejudice is appropriate. See Manzarek v. St. Paul
19   Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
20                                    V.    CONCLUSION
21         For the reasons stated above, Defendants’ Motion to Dismiss is GRANTED
22   (ECF No. 28), and Marquez’s claims are hereby DISMISSED WITH PREJUDICE.
23
24   IT IS SO ORDERED.
25
26         July 6, 2021
27                                 ____________________________________
28                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE



                                                 9
